DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/5/2022 was considered by the examiner.
Response to Arguments
	Applicant's arguments submitted (on 7/29/2022) have been considered, and are found to be at least partially persuasive.  Examiner particularly notes the following section(s):
Applicant’s arguments, see page 8, lines 12-14, filed 7/29/2022, with respect to the 102 rejection of claim 1, have been fully considered and are persuasive.  The 102 rejection of claim 1 has been withdrawn.
However arguments, filed 7/29/2022, are silent regarding the merits claims 16 and 17.  Accordingly, 102 rejections of the newly added claims 16 and 17 are detailed below.
Claim Objections
Examiner acknowledges amended Claim 14 and accordingly withdraws the claim objection as detailed in the office action dated 3/29/2022.
Claim 17 is objected to because of the following informalities:  in line 4, the phrase “… being different from the second optical function…”, is assumed to be a typographical error.  Examiner suggests the following amendment, “… being different from thefirst optical function…”, this being based on being consistent with the “… first optical function …” claim language in line 5.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by To et al. (US 2017/0131567, of record).
Regarding Claim 16, To discloses a lens element (Fig. 5 and Fig. 6, lens 10) comprising: a refraction area having an optical function (Fig. 5, lens 10, first refractive area 1, Paragraph 0051, focused on retina); and a plurality of optical elements (Fig. 6, second refractive areas 2), at least one optical elements having an optical function different from the optical function of the refraction area (Fig. 6, lens 10, second refractive area 2, Paragraph 0051, focused in front of the retina).
Regarding Claim 17, To discloses a lens element (Fig. 1 and Fig. 2, lens 10) comprising: a center refraction area having a first optical function (Fig. 1 and Fig. 2, lens 10, first refractive area 1, Paragraphs 0051 and 0053, focused on retina); and a plurality of optical elements (Fig. 2, second refractive areas 2 away from center, Paragraph 0053), at least one optical elements having 
a second optical function (Fig. 2, second refractive areas 2 away from center, Paragraph 0051, focused in front of the retina), the second optical function being different from the first optical function (Paragraphs 0051, focused on retina being different than focusing in front of the retina) of the refraction area, 
wherein the first optical function provides an optical focus (Fig. 1 and Fig. 2, lens 10, first refractive area 1, Paragraphs 0051 focused on retina), and wherein the second optical function provides an optical defocus (Fig. 2, second refractive areas 2 away from center, Paragraph 0051, focused in front of the retina, which is defocusing).
Allowable Subject Matter
Claims 1-15 and 18 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest a lens element comprising “… a refraction area having a first refractive power … and a second refractive power different from the first refractive power”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 2-15 and 18 are allowable due to pendency on independent claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872